The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. 2019/0079425).
	Lin teach a printer 1 (see Fig.1)  comprising an electrophotographic apparatus 10 and a “host” 20. The electrophotographic apparatus includes an OPC drum unit 12 and a toner cartridge unit 14. The OPC drum unit includes a photoconductive drum 122, a first memory 124 and a first electrical connector 126 coupled to the first memory 124. The toner cartridge unit 14 includes a developing roller 142, a second memory 144, and a second electrical connector 146 coupled to the second memory 144. The “host” 20 includes a controller 22, a document (record carrier) transportation roller set 24, and a third connector 26 coupled to the controller. 
	The toner cartridge unit is positioned in a disposing space S in the OPC drum unit to form the electrophotographic apparatus 10. The first electrical connector 126 is coupled to the second electrical connector 146 when the toner cartridge unit is assembled into the OPC drum unit. The electrophotographic apparatus 10 is coupled to the third electrical connector which is coupled to the controller 22. The controller 22 can not only control the OPC drum unit via the third electrical connector 26 and the first electrical connector 126 but also control the toner cartridge unit via the third electrical connector 26, first electrical connector 126, and the second electrical connector 146 (par. 18). 
	The first memory 124 of the OPC drum unit stores a “message” which is manufacturing information, usage information, and lifetime information of the photoconductor. The second memory 144 of the toner cartridge unit stores a “message” which is the manufacturing information, usage information, and lifetime information (par. 24).  The controller can read and write information of the first memory via the third connector and first connector and can read information of the second memory via the third connector, first connector, and second connector (par. 24-25).
	Therefore, Lin teach a drum cartridge 12 which includes a photoconductive drum part used for image formation, a memory 124 storing identification information (manufacturing and usage information) and lifetime information (the usage and lifetime information is unique to that drum cartridge), a first connector 126 which is connected to the memory 124 and connected to the controller 22 via physical contact connection between the first connector and the third connector. The first connector 126 has a first surface S1 with conductive terminals 126a and a second surface S2 having conductive pads 126b; the conductive terminals 126a on the first surface S1 (applicant’s second connector) are electrically connected to the second electrical connector 146 in the toner cartridge unit while the conductive pads 126b on the second surface S2 (applicant’s first connector) are electrically connected to the third electrical connector 26 so as to connect to the controller of the printer (see par.19). The controller of the printer can exchange data between drum cartridge to the controller or the toner cartridge unit to the controller via the drum cartridge. 
	Regarding claim 10, the conductive terminals and pads of the first and second connectors (two surfaces S1, S2 of the connector 126) are considered “wiring” (that is, an electrical conduit) which electrically connect the two sides of the connector 126 (connects first and second connectors). 
	Regarding claim 11, as described above, the second memory 144 of the toner cartridge unit stores a “message” which is the manufacturing information, usage information, and lifetime information (par. 24).

3.	Claims 1-8 are allowable over the prior art of record. 
	The applicant’s recites in all the claims a control sequence which includes that when it is determined that power is turned on or a cover is changed from the open to the closed position, a controller will judge whether the lifetime information in the cartridge memory indicates an initial value for the cartridge and if so will set the cartridge as “usable”; and if the controller determines that the lifetime information in the cartridge memory does not indicate an initial value, judge whether identification information in the cartridge matches registration identification information in the image forming apparatus and if it does determining the cartridge is usable for the image forming apparatus and if it does not determining the cartridge is not usable for the image forming apparatus which is not taught or suggested by the prior art of record. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852